Citation Nr: 1124730	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  04-33 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for bilateral proptosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to August 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, that denied the above claim.

In September 2006, the Veteran was afforded a personal hearing before a Veterans' Law Judge who is no longer with the Board.  In June 2009, the Veteran testified during a videoconference hearing before the undersigned.  Transcripts of the hearings are of record.  

In December 2009, the Board remanded the present matter for additional development and due process concerns.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

In a rating decision dated February 2011, the Veteran's claim for service connection for bilateral proptosis was granted by the RO and a noncompensable rating was assigned, effective December 13, 2001.


FINDINGS OF FACT

1.  Service connection for bilateral proptosis has been granted in a February 2011 rating decision.

2.  As service connection for bilateral proptosis has been granted, there is no longer a "controversy" or "justiciable" issue regarding the matter currently before the Board.



CONCLUSION OF LAW

The appeal as to the issue of the entitlement to service connection for bilateral proptosis is dismissed as no justiciable case or controversy is before the Board at this time.  38 U.S.C.A. §§ 7102, 7104, 7105, 7107 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran appealed the RO's December 2002 denial of his claim for service connection for bilateral proptosis.  In December 2009, the Board remanded the issue for a VA examination.  Based on the opinion provided in the January 2010 VA examination, the RO granted service connection for bilateral proptosis.  

It appears that the case was inadvertently sent to the Board by the RO following the grant of the claim.  As service connection has been established for bilateral proptosis, there is no "controversy" or "justiciable" issue regarding the service connection for bilateral proptosis remaining before the Board.  The claim of entitlement to service connection for bilateral proptosis, therefore, must be dismissed.  38 U.S.C.A. § 7105(d).  See Schoen v. Brown, 6 Vet. App. 456, 457 (1994); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The claim for service connection for bilateral proptosis has been granted in full and there is no legal basis for entitlement to additional benefits.  Accordingly, any potential notice error on that claim was harmless and, thus, there is no prejudice to the Veteran in deciding his claim at this time.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

ORDER

The claim for entitlement to service connection for bilateral proptosis is dismissed.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


